Citation Nr: 0604725	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-06 426	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for an effective date earlier than October 28, 1993, 
for the payment of dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1945 to July 
1970.  He died in March 1980, and the appellant is his 
surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This appeal was most recently 
remanded by the Board in March 2004 for VCAA compliance.  
Subsequent to remand, the RO provided full VCAA notice to the 
appellant and offered to assist her in the collection of any 
evidence she might reasonably identify.  The case is now 
ready for appellate review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  In June 1994, the RO granted the appellant service 
connection for the cause of the veteran's death (authorizing 
payment of VA DIC benefits), based upon new laws and 
regulations (made effective in June 1994) authorizing 
presumptive service connection for lung cancer related to 
herbicide exposure (Agent Orange) from service in Vietnam, 
and made this allowance effective from the date of the 
appellant's first claim for service connection for cause of 
the veteran's death, received on October 28, 1993.  

3.  In December 1994, the appellant filed a claim for an 
earlier effective date for her previous award of DIC, 
requesting payment of DIC retroactively to the date of the 
veteran's death in March 1980.  

4.  In a January 1995 rating decision, the RO denied an 
earlier effective date, the appellant was informed of this 
decision and her appellate rights, and she did not appeal, 
and this decision became final.

5.  The evidence submitted and received to reopen the 
appellant's claim for entitlement to an earlier effective 
date for an award of DIC consists of evidence and argument 
which is entirely duplicative of that which was on file and 
considered at the time of the last final denial of an earlier 
effective date, and also includes medical records of the 
appellant which are not material to the issue on appeal, and 
a private medical statement providing an opinion that the 
veteran's death from cancer was attributable to Agent Orange 
exposure which is also not material as that is the actual 
basis that service connection for cause of death was 
initially awarded.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for an effective date earlier than October 28, 1993, 
for the payment of pendency and indemnity compensation (DIC) 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

This appeal was remanded by the Board in March 2004 
specifically for the purpose of providing formal VCAA notice.  
Although it is clear that the appellant was provided detailed 
explanations of why an earlier effective date was not 
warranted in her appeal on numerous occasions, formal VCAA 
notice had not been earlier provided.  Following Board 
remand, formal VCAA notice was provided to the appellant in 
October 2004.  This notice informed her of the evidence 
necessary to substantiate her claim, the evidence she was 
responsible to submit, the evidence VA would collect on her 
behalf, and advised that she submit any relevant evidence in 
her possession.  Also on remand, the record reveals that the 
RO attempted to assist the appellant in obtaining copies of 
additional medical records.  The appellant has been provided 
detailed explanations of the VA laws and regulations 
governing the assignment of effective dates of awards, 
especially including the effective date of a DIC award based 
upon an allowance of service connection for the cause of the 
veteran's death, based upon presumptive exposure to herbicide 
agents during service in Vietnam, which were not implemented 
until June 1994.  It is apparent from a review of the file 
that all relevant records have been collected for review.  
The Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5013, 5013A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA regulations implementing VCAA include changes to the 
standard for determining new and material evidence under 
38 C.F.R. § 3.156(a), and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2002.  The appellant's 
pending claim was received in June 2001, prior to the date of 
regulatory change, so these changes are not applicable in 
this case.  

A previously denied claim for service connection may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 7108.  New evidence, however, means 
more than evidence that was not previously physically of 
record, and is evidence that is more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1990).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself, or in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § .156(a).  

Analysis:  The veteran had active honorable military service 
from 1945 through 1970.  He died in March 1980 from lung 
cancer which had metastasized to the brain.  At the time of 
his death, the veteran had not been granted service 
connection for any disease or injury related to military 
service.  The appellant (the veteran's surviving spouse) 
filed a standard Form VA claim in July 1981 which presented 
no evidence or argument that the veteran's death from cancer, 
some 10 years after service separation, was related to any 
incident, injury or disease of military service.  It was 
accepted as a claim for pension and pension for the appellant 
was approved.  

On October 28, 1993, VA received the appellant's application 
for service connection for the cause of the veteran's death.  
This claim was initially denied in December 1993 because 
there was a complete absence of any evidence linking the 
veteran's death from cancer to any incident of service.  
However, following passage of legislation authorizing a 
presumptive list of diseases as attributable to exposure to 
herbicide agents (Agent Orange) during physical service in 
Vietnam, respiratory cancers being among those diseases, the 
RO reversed itself and granted service connection for the 
cause of death, with an award of DIC benefits, in a rating 
decision issued the same month that the legislation 
authorizing such allowances was passed in June 1994.  
Consistent with the final stipulation and order entered in 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal. 1989), the RO made the grant of DIC benefits 
effective from the date of the appellant's initial claim for 
service connection for the cause of the veteran's death, 
which had been received on October 28th, 1993.  

The appellant filed a claim for an earlier effective date for 
her award of DIC benefits and, in January 1995, the RO issued 
a rating decision denying an earlier effective date.  The 
appellant was notified of this decision, and her appellate 
rights, and she did not appeal, and that decision became 
final.  

The appellant submitted another claim for an earlier 
effective date for the award of DIC benefits in September 
2001.  In December 2001, this claim was denied by the RO on 
the basis that the appellant had failed to submit new and 
material evidence sufficient to reopen her claim.  

Since the time of her December 2001 attempt to reopen a claim 
for an earlier effective date for the payment of DIC 
benefits, the appellant has submitted various duplicate 
copies of records which were already on file at the time of 
the earlier decision, including the death certificate.  
Additionally, the appellant has submitted copies of her own 
medical records which are not relevant to a claim for an 
earlier effective date for payment of DIC benefits.  The 
appellant has also submitted numerous written statements 
arguing why she believes an earlier effective date is 
warranted, but these statements are all essentially 
cumulative with and redundant of allegations advanced by her 
and considered at the time of the prior final denial in 
January 1995.  

Finally, the appellant submitted a September 2001 statement 
from a private internist (Dr. RMC) which stated that he had 
attended the veteran at the time of his death, and that it 
was his opinion that the veteran's lung cancer was causally 
related to his exposure to Agent Orange during service in 
Vietnam.  This evidence is new in that it was not previously 
physically of record, but it is not material to the issue of 
an earlier effective date.  Of course, once laws and 
regulations were passed providing for a presumption that 
respiratory cancers were attributable to earlier herbicide 
exposure during in service in Vietnam, then any veteran who 
incurs such respiratory cancer and who physically served in 
Vietnam will be presumed to have incurred such cancer 
directly as a result of such service.  However, those laws 
and regulations were not adopted until June 1994.  The actual 
allowance of DIC benefits for the appellant is certainly 
based entirely upon these presumptions and the fact that Dr. 
RMC submitted a statement indicating his belief that the 
veteran's lung cancer was causally related to Agent Orange 
exposure simply adds his concurring opinion to the 
presumptive laws and regulations already in effect.  However, 
this statement in no way supports the award of an earlier 
effective date.  

None of the new evidence or argument submitted by the 
appellant is new and material to reopen a claim for an 
earlier effective date for the award of DIC benefits.  Under 
the final stipulation and order entered in Nehmer, the RO has 
already awarded the earliest effective date authorized by law 
for the appellant's award of DIC benefits; the date of her 
initial claim for service connection for cause of death 
received on October 28, 1993.  

At the time of the veteran's death in March 1980, the veteran 
had not been granted service connection for any disease or 
injury related to service and there was a complete absence of 
evidence which in any way related his lung cancer to any 
incident, injury or disease of the veteran's active military 
service, including service in the Republic of Vietnam.  

The appellant did not advance a claim for service connection 
for the cause of death or present any evidence or argument 
supporting a conclusion that the veteran's death from lung 
cancer was in any way attributable to incidents of service.  
Her initial claim following the veteran's death in June 1981 
was accepted as a claim for pension benefits, and such 
benefits were authorized and paid.  

The appellant has not submitted any new and material evidence 
sufficient to reopen a claim for an effective date earlier 
than October 28, 1993, for the payment of DIC benefits, that 
claim is not reopened, and the Board can find no basis in the 
evidence on file supporting an award any earlier than the one 
previously established from the date of her initial claim on 
October 28, 1993.




ORDER

New and material evidence not having been received to reopen 
a claim for an effective date earlier than October 28, 1993, 
for the payment of dependency and indemnity compensation 
benefits, that claim is not reopened, and the appeal is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


